                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITIGATION
                                                     Case No. 16-md-02741-VC

                                                     PRETRIAL ORDER NO. 181:
 This document relates to:
                                                     MOTION TO REOPEN IN APPLEGATE
 Applegate v. Monsanto Co., 18-cv-3363               V. MONSANTO

                                                     Re: Dkt. No. 5595

          Ralph Applegate’s case was dismissed for failure to prosecute in Pretrial Order No. 149,

Dkt. No. 4009. In light of the unique facts recognized in Monsanto’s response, see Dkt. No.

6303, Applegate’s motion to reopen his case is granted conditional on his filing of a plaintiff fact

sheet within 28 days of this order. For the requirements for a plaintiff fact sheet, see Pretrial

Order No. 50, Dkt. No. 1883.

          Co-lead plaintiffs’ counsel are responsible for ensuring that Applegate receives notice of

this order and all subsequent orders pertaining to his case and the MDL, in general, by mail and

email. Orders pertaining to specific member cases other than Applegate’s do not need to be sent

to him.

          IT IS SO ORDERED.

Dated: October 15, 2019
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
